DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-12, 15-24 are presented for examination.
Claims 3-4. 13-14 have been cancelled.
Claims 1-2, 5-12, 15-24 are allowed.

Invention
The Present invention teaches "A driver assistance system (DAS) configured to determine a lane provided with a radar reflector includes a radar configured to emit radio wave in front of the vehicle and obtain radar data by receiving reflected wave reflected from an object in front of the vehicle; a controller configured to determine whether the object is the radar reflector based on the magnitude of energy of the reflected wave included in the obtained radar data, and to determine a line connecting the determined radar reflector as a lane. It is an object of the present invention to provide a driver assistance system and a driver assistance method capable of obtaining lane information based on a radar track.”
         
Reason for Allowance
Claims 1-2, 5-12, 15-24 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 12/30/2021, Pages 1-3.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 11, and 21 is allowed, the claims 2, 5-10, 12, and 15-20, 22-24 are also allowed based on their dependency upon the independent claims 1, 11, and 21.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         ARNDT et al. (US Pub. No.: 2018/0299545A1) teaches “A method to analyze of a vehicle's surroundings is specified. The method includes: arranging a first sensor group with at least two radar sensors on a vehicle, emitting radar waves using the radar 

          Weinmann et al.  (US Pat. No.: 2019/0162839 A1) teaches “Radar radiation redirecting tapes (1, 2) include a first plurality of individual radar-reflecting directional antennae (5, 11). Each directional antenna comprises at least three elongate, unevenly spaced antenna conductors (10, 20, 30), arranged with their long extensions parallel to each other in the plane of the tape, such that the directional antenna is operable to reflect incoming radar radiation predominantly in a direction (80) which is orthogonal to the long extension of the antenna conductors and parallel to the plane of the tape.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667